DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This Office action is in response to the applicant’s communication filed 11/15/2021.
Status of the claims:
Claims 1 – 11 are pending in the application.
Claims 1, 2, 4 – 6, 9, and 10 are amended.

Claim Objections
Claims 9 is objected to because of the following informalities:  
Claim 9, reads “the extension is shaped like a plate expanding from a tip of a distal end and wherein the aspiration port is located” in lines  1 – 3, however the lines should read “a plate expanding from a tip of the distal end and from the place where
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strukel (US 6159175).
Regarding claim 1, Strukel discloses a blind tip for phacoemulsification (phacoemulsification handpiece, sleeve, and tip) (abstract) characterized in that it is formed by a hollow cylindrical body (needle body 16) (column 6, lines 35 – 65) which in turn consists of a proximal portion (threaded portion shown in Fig. 6A) (column 6, lines 35 – 65), capable of joining a handpiece of a phacoemulsification equipment (handpiece assembly 11) (column 8, lines 42 – 65, and Fig. 28), a middle body (portion of needle 16 in between the threaded end and the tip) and a blind distal end (end opposite the threaded end, with aspiration holes 18 – Fig. 25A) (Examiner’s note: column 6, lines 35 – 55, recites wherein the needle 16 can be with a number of end configurations as illustrated in Figs. 8A – 27B), which acts as an ultrasonic energy release point (Examiner’s note: Fig. 20A shows the distal most end of the needle 16 releasing ultrasonic energy; further column 4, lines 63 - 65, recites wherein the ultrasonic waves radiate from the surface of the tip of the needle), where the blind tip (needle 16) for phacoemulsification comprises an aspiration port (aspiration hole 18) (column 6, lines 35 – 65) that is separated from the blind distal end (Examiner’s note: the aspiration hole 18 is separated from the distal most end point as shown in Fig. 20A and 25A), so that 
Regarding claim 2, Strukel discloses wherein the proximal portion (threaded portion as seen in Fig. 6A) comprises a thread for screwing the hollow cylindrical body into the handpiece of a phacoemulsification equipment (handpiece assembly 11) (column 8, lines 42 – 65, and Figs. 6A and 28), so that the hollow part of the hollow cylinder continues in the handpiece aspiration system (handpiece assembly 11) (Fig. 28).
Regarding claim 3, Strukel discloses wherein the blind distal end (distal end of needle 16 – Fig. 20A) forms an angle which can vary between 0 and 70 (Examiner’s note: the angle of the needle 16, as well as the distal tip, is 0 degrees).
Regarding claim 4, Strukel discloses wherein the blind distal end (end of needle 16 – Fig. 20A) comprises a groove (one of the two aspiration holes 18) comprising a percentage thereof (Examiner’s note: one the aspiration holes comprises a percentage greater than zero of the diameter of the tip).
Regarding claim 5, Strukel discloses wherein the suction port (aspiration hole 18) covers the entire diameter of the hollow cylindrical body and has a circular, oval or rhombus shape (Examiner’s note: the aspiration holes 18, extend fully through the thickness of the needle 16, and are circular in shape – Fig. 25A).
Regarding claim 6, Strukel discloses wherein the aspiration port (aspiration hole 18) is located at the posterior part of the distal end (column 6, lines 35 – 65), at the 
Regarding claim 7, Strukel discloses wherein the phacoemulsification tip contains two aspiration ports (aspiration holes 18) located at each side (left and right side of the longitudinal axis) the distal end (Fig. 25A).
Claims 8 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Escaf (US 20090247936 A1).
Regarding claim 8, Escaf discloses a tip for phacoemulsification (ultrasonic device) (abstract) characterized in that it is formed by a hollow cylindrical body (shaft section 60) which in turn consists of a proximal portion (threaded male connection tube 51) (paragraph [0038] and Fig. 2), capable of joining a handpiece of a phacoemulsification equipment (paragraph [0038]), a middle body (shaft section 60) and a distal end (tip 26) (paragraph [0037]), which comprises an extension (tip 26) that ends in a blunt structure (Examiner’s note: paragraph [0035] cites to the tip having a flattened tip), wherein said extension acts as an ultrasonic energy release point (paragraph [0037]), and wherein the phacoemulsification tip further comprises an aspiration port (p1 and p2 – shown in Fig. 7) (paragraph [0046]) which is separated from the extension (Examiner’s note: the aspiration ports are separated from the tip of the extension).
Regarding claim 9, Escaf discloses wherein the extension (tip 26) is shaped like a plate expanding from a tip of the distal end (Examiner’s note: the tip 26 is shaped like a plate in that it is flat on two sides) and wherein the extension (tip 26) is located, forming a wall that divides the aspiration port (inlet ports p1 and p2) into at least two 
Regarding claim 10, Escaf discloses wherein the proximal portion (threaded male connection tube 51) comprises a thread (threaded male connection tube 51) for screwing the hollow cylindrical body into the handpiece of a phacoemulsification equipment (paragraph [0038] and Fig. 2), such that the hollow part of the hollow cylindrical body continues in the suction system of the handpiece (paragraph [0038] and Fig. 2).
Regarding claim 11, Escaf discloses wherein the distal end (tip 26) forms an angle that can vary between 0 and 70 (Examiner’s note: the tip 26 forms an angle about 30 degrees – paragraph [0046]).
Response to Arguments
Applicant's arguments filed 08/17/2021 have been fully considered but they are not persuasive. 
Regarding the argument of “On the other hand, the applicant points out that the characterizing part of claim 9 is completely clear given that this claim specifies that, the extension mentioned in independent claim 8 is shaped like a plate and that this plate expands from a tip of the distal end and from the place wherein the aspiration port is located, as shown in Figure 7 of the application”, the claim as currently written does not say “a plate expanding from the tip of a distal end and FROM THE PLACE wherein he aspiration port is located”. However, the claim does read “a plate expanding from a tip of a distal end and wherein the aspiration port is located, forming a wall that divides the aspiration port”, it should be understood, that the “wherein” clause is similar to starting a 
Regarding the argument of “Thus, in the invention, the aspiration port is placed in in a side while the ultrasonic energy is being released from the end of the distal portion that is blind. Now then, applicant points out that Strukel does not teach a tip wherein the aspiration and ultrasound functions are completely dissociated.” the examiner as annotated the figure below to show the examiner’s position. It should be understood that very most distal point on the phaco piece of Strukel is blind, in that it does not have any openings. Secondly, the claim as currently written only requires a single point at the distal end be the energy release point, so only a single point on the distal end of Strukel is being used to teach said point. With that in mind that individual point is separated from the aspiration port via the remaining space on the tip portion, as denoted below. 
Annotated Figure 20A of Strukel

    PNG
    media_image1.png
    451
    489
    media_image1.png
    Greyscale

Regarding the argument of “Now then, the Examiner considers that the extension that ends in a blunt structure of the tip of the invention has been already described by Escaf. However, Escaf refers to a different element, a cutting tip, as mentioned for example in paragraph [0046] of said document, wherein embodiments of figures 5 to 8 are described”, it should be understood that Escaf describes in paragraph [0035], the surgical instrument 20 comprising a tip with the figures showing a flattened tip; meaning for every figure the tip is flat and is thus blunt. 
Regarding the argument of “However, as shown below, in the Figure 7 of said document the cutting tip from Escaf does not split the inlet port into two ports. In fact, the device from Escaf has a cutting element in its tip and, in the sides, has two inlet ports obliquely orientated relative to the central axis (as mentioned in the paragraph [0046] of said document).” the aspiration port is a single lumen (lumen 61) throughout the length of the device until the lumen extends to the tip, where the tip splits said lumen into separated locations for aspiration. Furthermore, the claim as currently written does not specify the orientation/size/shape of said aspiration ports relative to each other, the claim only requires that a single aspiration port be divided into two locations; which is further illustrated below in the annotated figure. 
Annotated Figures 2 and 7 of Escaf

    PNG
    media_image2.png
    353
    470
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/TODD J SCHERBEL/Primary Examiner, Art Unit 3771